DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks filed on 03/15/2021. No claim has been amended. Claims 1-21 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 03/15/2021 have been fully considered but they are not persuasive. 
Applicant contends that, regarding Double Patenting rejections, it is a mere assertion and the differences between "designate a second of the plurality of head nodes as a secondary head node" and "designate two or more other ones of the head nodes of the data storage system as reserve head nodes" are not trivial.
The examiner respectfully disagrees. When there are a plurality of computer nodes in a storage system, conventionally, only one of the computer nodes is assigned with a primary role. For the rest of the computer nodes, it is common to designate one of them as a secondary computer node, yet it is also quite common to designate all the rest of the computer nodes as secondary computer nodes. It is well known in the art that the reason to have a secondary (mirror) computer node is to promote data redundancy to improve fault tolerance of a storage system. It would have been obvious to a person of ordinary skill in the art to seek extra data redundancy protection by having more than one secondary (mirror) computer nodes. Therefore, assigning a group of secondary 
Applicant contends that, on page 13, “Moulton cannot be said to be able to be combined with Sundararajan and Slik to disclose the described above elements of Applicant’s claim because Sundararajan and Slik when read in their respective contexts cannot refer to the same “primary head node”. Moreover, as discussed above, Mouton already describes generating parity data (e.g. a form of erasure encoding) as an alternative to mirroring. A person having ordinary skill in the art would have no motivation to combine Silk with Moulton to add erasure encoding, since Mouton already contemplates erasure encoding as an alternative to mirroring. Moreover, even if Slik was combined with Moulton the combination would modify how Mouton performs erasure encoding as an alternative to mirroring – not modify Moulton’s level 1 RAIN to further include erasure encoding (which is already described in the higher level RAINs). Thus the combination of Slik with Moulton is improper and does not teach Applicant’s claim 1”.
The examiner respectfully disagrees. Moulton teaches a primary node and mirror nodes in a storage system. Sundararajan teaches a change propagator 312, within a primary node, replicates a primary write request to create a secondary write request to be sent to a secondary node (mirror node) to be replicated as secondary data. Since the change propagator 312 is within the primary node, it is reasonable to modify Moulton with Sundararajan to include a propagator 312 in a primary node in Moulton. Thus the combination of Moulton and Sundararajan teaches the limitations “the primary node causes the data included with the write request to be replicated” recited in claim 1. Furthermore, RAID is a relatively old technology (Moulton filed the application on 02/13/2001) aimed at protecting data from disk/drive failures. Parity data generated in a RAID system is used to rebuild disks/drives in case of disk/drive failures. However, the time it takes to rebuild a disk/drive in a RAID system is very long, particularly for large size drives. Therefore, erasure encoding which provides a much faster data recovery time has been gaining more tractions. Erasure encoding, as disclosed in Slik, is different from how parity data is used in RAID technology. A person having ordinary skill in the art, interested in increasing fault-tolerance for data storage (such as Moulton), would have been motivated to modify RAIN nodes (in Moulton) with erasure encoding disclosed in Slik because “[i]n addition to RAID, data storage systems may implement erasure encoding techniques to protect stored data”, as stated in Slik ([0005]). Furthermore, level 1 RAIN nodes in Moulton can implement both erasure encoding and RAID fault tolerance techniques, as indicated in Slik. Therefore, the combination of Slik with Moulton is proper and teaches the limitations recited in claim 1.
Applicant contends that, on page 14, “In Slik, the “front-end node 205” cannot be mapped onto the “primary storage node” of claim 1 because in Slik, the fragments are moved to “storage node 230” and not to any “plurality of mass storage devices.” Id. However, “storage node 230” that “transmits and receives object fragments” also cannot be mapped unto “primary head node” of claim1 which is “configured to cause the data included with the write request to be replicated to the two or more reserve head nodes” because the “font-end node” has already segmented and assigned a store object data for each “storage node 230”. The “front-end node” of Slik “fragments object data into 
The examiner respectfully disagrees. Claim 1 recites “wherein the primary head node for the volume partition is further configured to cause respective parts of the data stored in the storage of the primary head not to be erasure encoded and stored in a plurality of mass storage devices”.  As disclosed in Slik, the front-end node 205 implements erasure encoding on data received from a primary storage node, particularly, the front-end node 205 applies erasure encoding algorithm to data objects received (from a primary storage node), fragments object data into a number of source data segments, and transmits the encoded segments to selected storage nodes 230 for storage. Since the plain meaning of the term “cause” is to make something happen or something that brings about an effect or result (Merriam-Webster dictionary), either the primary storage node or the front-end node 205 can be construed as the cause for the data stored in a primary node to be erasure encoded and stored in a plurality of mass storage devices. In other words, the primary storage node causes the data to be erasure encoded and stored as it is the trigger for the front-end node 205 to perform erasure encoding process which led the data to be erasure encoded and stored; front-end node 205 causes the data to be erasure encoded and stored as it actually performs the erasure encoding process and then transmits the data segments to storage nodes for storing. Although storage nodes 230 further transmits the received object fragments to storage media devices as final destinations for storage, it is the front-end node 205 
Applicant contends that, on pages 14-15, “In rejecting the claims under 35 U.S.C. 103(a), the Office improperly engages in a piecemeal examination of fragments of the Applicants claims, matching the fragments to isolated bits of four different prior art references, with both elements removed from their original context. … For example, the Office asserts that it would have been obvious to modify Moulton to include aspects of Park to “provide a control node to communicate with a plurality of nodes and facilitate data processing and storage” However, Moulton specifically teaches away from such combination. For example, Moulton paragraph 16 states that “another significant limitation of current storage management is that the functionality is implemented in a centralized entity”. Thus a person having ordinary skill in the art would not be directed to combine Park’s centralized control node with Moulton, because Moulton specifically disparages such a combination”.
The examiner respectfully disagrees that the claim analysis is an improper piecemeal examination. 35 U.S.C 103(a) allows a rejection with multiple references combined as long as a prima facie obviousness is established. The number of references in a rejection does not weight against the obviousness. In regarding to Moulton teaches away from a centralized control node, Moulton states “Another significant limitation of current storage management implementation is that the functionality is implemented in some centralized entity (e.g., the control logic), that 
Applicant contends that, on page 15, “Moulton furthermore explains that “RAIN” operations are significantly more fault tolerant and reliable than conventional RAID system. Said another way, Moulton already contemplates erasure encoding BUT describes “mirroring” and erasure encoding (e.g. generating parity data) as alternatives based on required fault tolerance. Moulton does not contemplate a system that performs both mirroring and erasure encoding of the same data … A person having ordinary skill in the art would not be motivated to combine Slik with Moulton “to provide erasure coding protection to stored data” as alleged in the Office Action, because Moulton already contemplates generating “parity data”.”
The examiner respectfully disagrees. Parity data used in a RAID system is for rebuilding a disk/drive when disk/drive failures occur. Although parity data is one type of erasure encoding, the way parity data used in RAID system is very different from 
Claims 6 and 16 are rejected for the same reasons set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,514,847. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as shown below.
US Patent 10,514,847
Instant Application 16/457095
Claim 1. A data storage system, comprising:

a plurality of head nodes; and

a plurality of mass storage devices,

wherein for a volume partition of a volume to be stored in the data storage system, a control plane implemented on at least one of the plurality of head nodes is configured to designate a first of the plurality of head nodes as a primary head node for the volume partition and designate a second of the plurality of head nodes as a secondary head node for the volume partition,

wherein, based, at least in part, on receiving a write request for the volume partition, the primary head node for the volume partition is configured to:

write data included with the write request to a storage of the primary head node; and

cause the data included with the write request to be replicated to the secondary head node;

wherein in response to a failure of the primary head node or the secondary head node:
the control plane is configured to designate a third of the plurality of head nodes as a replacement secondary head node;

wherein the primary head node for the volume partition is further configured to cause respective parts of the data stored in the storage of the primary head node to be erasure encoded and stored in a plurality of the mass storage devices.

Claim 1. A data storage system, comprising: 

a plurality of head nodes; and 

a plurality of mass storage devices, 

wherein for a volume partition of a volume to be stored in the data storage system, a control plane of the data storage system is configured to designate a first head node of the plurality of head nodes as a primary head node for the volume partition and designate two or more other ones of the head nodes of the data storage system as reserve head nodes for the volume partition, 

wherein, based, at least in part, on receiving a write request for the volume partition, the primary head node for the volume partition is configured to:  

write data included with the write request to a storage of the primary head node; and 

cause the data included with the write request to be replicated to the two or more reserve head nodes; 









wherein the primary head node for the volume partition is further configured to cause respective parts of the data stored in the storage of the primary head node to be erasure encoded and stored in a plurality of the mass storage devices.
A data storage system, comprising:

a head node of the data storage system;

wherein the head node is configured to:
serve as a primary head node for a volume partition based, at least in part, on being designated as the primary head node for the volume partition by a control plane implemented on at least one of a plurality of head nodes of the data storage system; and

serve as a secondary head node for the volume partition based, at least in part, on being designated by the control plane as the secondary head node for the volume partition;

wherein, based, at least in part, on receiving a write request for the volume partition, the head node, when acting as a primary head node of the data storage system for the volume partition, is configured to:

write data included with the write request to a storage of the head node; and

cause the data included with the write request to be replicated from the head node to another head node of the data storage system designated by the control plane as a secondary head node for the volume partition; and

the head node, when acting as a secondary head node of the data storage system for the volume partition, is configured to:



in response to a failure of the other head node designated as the primary head node of the data storage system for the volume partition, assume a role of primary head node of the data storage system for the volume partition, wherein the control plane designates a third of the plurality of head nodes of the data storage system as a replacement secondary head node for the volume partition;

wherein the head node is further configured to cause respective parts of the data stored in the storage of the head node to be stored in a plurality of respective mass storage devices in different ones of a plurality of data storage sleds of the data storage system.

A data storage system, comprising: 

a head node of the data storage system; 
















wherein, based, at least in part, on receiving a write request for a volume partition, the head node, when acting as a primary head node of the data storage system for the volume partition, is configured to: 

write data included in the write request to a storage of the head node; and 


cause the data included with the write request to be replicated from the head node to a set of two or more other head nodes of the data storage system, wherein the two or more other head nodes are acting as reserve head nodes for the volume partition; 
























wherein the head node, when acting as the primary head node of the data storage system for the volume partition, is further configured to: cause respective parts of the data stored in the storage of the head node for the volume partition to be erasure encoded and stored in a plurality of respective mass storage devices of the data storage system.


Claim 1 of the instant application recites a control plane configured to designate one head node as a primary head node and two or more of other head nodes as reserve head nodes. Claim 1 of US Patent 10,514,847 recites a control plane configured to designate one head node as a primary head and one head node as a secondary node. The difference is the number of secondary/reserve nodes designated by a control plane. It would have been obvious to a person having ordinary skill in the art to have more than one secondary/reserve nodes for data redundancy purpose in 
Claim 5 of US Patent 10,514,847 anticipates most of the limitations recited in claim 6 of the instant application, except claim 5 recites one primary head node and one secondary head node while claim 6 recites one primary head node and two or more reserve head nodes, which as explained above, it would have been obvious to a person having ordinary skill in the art to have more than one secondary/reserve nodes for data redundancy purpose in case a failure occurs in a secondary head node. Claim 5 discusses storing respective parts of a data in a plurality of respective mass storage devices in different ones of a plurality of data storage sleds of the data storage system without specifically reciting erasure encoded data, as claim 6 does, however, it would have been obvious to a person of ordinary skill in the art to realize that erasure encoding is closely related to storing respective portions of a data in a plurality of respective mass storage devices as erasure encoding is a method that breaks a piece of data into fragments, encodes them with redundant data pieces, and stores the fragments across a set of different storage media.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulton et al. (US 2001/0044879), hereinafter Moulton in view of Park et al. (US 8,612,701), hereinafter Park, further in view of Sundararajan et al (US 2016/0062685), .
Regarding claim 1, Moulton teaches a data storage system, comprising: 
a plurality of head nodes (Moulton, [0044], RAIN elements 215); and 
a plurality of mass storage devices (Moulton, [0046], hard disks 307 ), 
wherein for a volume partition of a volume to be stored in the data storage system, a control plane of the data storage system is configured to designate a first head node of the plurality of head nodes as a primary head node (Moulton, [0078], primary node) for the volume partition and designate two or more other ones of the head nodes of the data storage system as reserve head nodes (Moulton, [0078], mirror nodes) for the volume partition (Moulton, [0087]), 
wherein, based, at least in part, on receiving a write request for the volume partition, the primary head node for the volume partition is configured to: write data included with the write request to a storage of the primary head node (Moulton, [0078], In operation, every data write operation is executed to the primary node and all mirror nodes.); and cause the data included with the write request to be replicated to the two or more reserve head nodes (Moulton, [0078]); 
wherein the primary head node for the volume partition is further configured to cause respective parts of the data stored in the storage of the primary head node to be erasure encoded and stored in a plurality of the mass storage devices.  
Moulton teaches a primary head node and two or more reserve head nodes, nevertheless, Moulton does not explicitly teach a control plane of the data storage system is configured to designate a first head node of the plurality of head nodes as a 
However, Moulton in view of Park teaches a control plane of the data storage system is configured to designate a first head node of the plurality of head nodes as a primary head node for the volume partition and designate two or more other ones of the head nodes of the data storage system as reserve head nodes for the volume partition (Park, Col.4, lines 48-59, a primary node is identified and/or established by the control node 108).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moulton to incorporate teachings of Park to include a control node for a storage system and identify/establish the primary head node and reserve head nodes (in Moulton) by using the control node. A person of ordinary skill in the art would have been motivated to combine the teachings of Moulton with Park because it improves efficiency of the system disclosed in Moulton by providing a control node to communicates with a plurality of nodes and facilitate data processing and storage (Park, Col.2, lines 35-45; Col.3, lines 21-33).
The combination of Moulton and Park does not explicitly teach Moulton does not explicitly teach the primary node causes the data included with the write request to be 
However, the combination of Moulton in view of Sundararajan teaches the primary node causes the data included with the write request to be replicated (Sundararajan, [0036], The primary storage node 302 receives a primary write request 330; [0037], after the protocol translation, the change propagator 312 replicates the primary write request to create a secondary write request for sync replication (338). The secondary write request is created and transmitted to the secondary storage node 304, where a copy of the primary data 307 has been replicated as secondary data 309 that is stored in the secondary storage 308; Fig.3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Sundararajan to have a primary node create secondary write requests by replicating primary requests received and transmit the secondary write requests to secondary nodes. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Sundararajan because it improves data reliability and availability of the system disclosed in the combination of Moulton by ensuring the order that the secondary write requests are received by a secondary storage node is the order in secondary write requests are executed to update the secondary write data (Sundararajan, [0038]).

However, the combination of Moulton in view of Slik teaches wherein the primary head node for the volume partition is further configured to cause respective parts of the data stored in the storage of the primary head node to be erasure encoded and stored in a plurality of the mass storage devices (Slik, [0015], wide spreading is implemented by a front-end storage node that processes client I/O requests, such as may be received from a primary storage node. Wide spreading erasure coding includes generating multiple redundant portions of a data object by encoding the data object using a rateless erasure code; [0020], Primary server 104 may be a source storage server that is generally accessed by user clients such as user client 102 to access stored data during runtime operations. Backup server 106 may a backup storage server to which the “active” data on primary storage server 104 is copied to for runtime backup purposes, such as in the event of interruption of the operations of primary server 104; [0021], Front-end node 108 may be configured as the front-end, client facing interface for receiving and processing a variety of data storage requests from any one or more of primary and backup storage servers 104 and 106; [0044]; [0045]);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Slik to erasure encode write request data received from a 
Regarding claim 2, the combination of Moulton teaches all the features with respect to claim 1 as outlined above. The combination of Moulton further teaches the data storage system of claim 1, wherein the erasure encoded data stored in the plurality of mass storage devices is stored across more separate mass storage devices than a number of head nodes used to store data for the volume partition (Slik, [0021], front-end node 108 may be configured to receive and process data object read requests from user client 102 to locate and retrieve data objects stored across the storage media devices; Fig.1; Moulton, Fig.3A, see each node 215 includes up to four disks), and wherein the erasure encoded data stored in the plurality of mass storage devices comprises fewer copies of data for the volume partition than a number of copies of data for the volume partition stored in the primary head node and the two or more reserve head nodes (Slik, [0045], the source object data is divided into multiple source data segments. In the depicted aspect, buffer 320 includes four source data ranges, D0, D1, D2, and D3, into which the object data is inserted … Each of source/parity data pairs D0:P0, D1:P1, D2:P2, and D3:P3 form pre-coded segments 322, 324, 326, and 328; [0046], The pre-coded segments are then encoded .  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Park, Sundararajan, and Slik as applied to claim 2 above, and further in view of Hallak et al. (US 2013/0173955), hereinafter Hallak.
Regarding claim 3, the combination of Moulton teaches all the features with respect to claim 2 as outlined above. The combination of Moulton further teaches the data storage system of claim 2, wherein the erasure encoded data stored in the plurality of mass storage devices comprises four striped columns of the erasure encoded data and two parity columns of the erasure encoded data, each stored on a different mass storage device of the plurality of mass storage devices of the data storage system (Moulton, [0081], Fig. 7D, 7E; Slik, [0047]).  
The combination of Moulton does not explicitly teach the plurality of mass storage devices comprise two parity columns, as claimed.
However, the combination of Moulton in view of Hallak teaches the plurality of mass storage devices comprises four striped columns of the erasure encoded data and two parity columns of the erasure encoded data (Hallak, [0099],  the array 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Hallak to use RAID 6 which includes two parity columns (double parity) to store erasure encoded data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Hallak because it improves reliability and availability of the system disclosed in the combination of Moulton by providing data recovery from a double disk failure (Hallak, [0014], [0099]).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Park, Sundararajan, and Slik as applied to claim 1 above, and further in view of Kisel et al. (US 2007/0038900), hereinafter Kisel.
Regarding claim 4, the combination of Moulton teaches all the features with respect to claim 1 as outlined above. The combination of Moulton does not explicitly teach the data storage system of claim 1, wherein in response to a failure of the primary head node or in response to a failure of one of the reserve head nodes: the control plane of the data storage system is configured to designate a fourth of the plurality of head nodes as a replacement reserve head node for the volume partition, as claimed.
However, the combination of Moulton in view of Kisel teaches the data storage system of claim 1, wherein in response to a failure of the primary head node or in response to a failure of one of the reserve head nodes: the control plane of the data storage system is configured to designate a fourth of the plurality of head nodes as a replacement reserve head node for the volume partition (Kisel, [0053], Note – both secondary and tertiary nodes are considered as reserve nodes for the primary node).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Kisel to replace a reserve node with a stand-by node when the reserve node is determined to have failed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Kisel because it improves reliability of the storage system disclosed in the combination of Moulton by providing stand-by nodes to replace failed nodes to ensure data redundancy (Kisel, [0053]). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Park, Sundararajan, and Slik  as applied to claim 1 above, and further in view of Lv et al. (US 2015/0277797), hereinafter Lv.
Regarding claim 5, the combination of Moulton teaches all the features with respect to claim 1 as outlined above. The combination of Moulton does not explicitly teach the data storage system of claim 1, wherein the control plane of the data storage system is further configured to:  measure write latencies with respect to the reserve head nodes for the volume partition; and in response to a write latency for one of the reserve head nodes exceeding a write latency threshold: designate an additional head 
However, the combination of Moulton in view of Lv teaches the data storage system of claim 1, wherein the control plane of the data storage system is further configured to:  measure write latencies with respect to the reserve head nodes for the volume partition (Lv, [0086], a determining unit 502 for determining the health condition of the hard disk; [0087], the hard disk performance information includes at least one of: average I/O latency, I/O through put, an average I/O size and a proportion of an I/O pattern, wherein the I/O pattern includes a sequential read/write pattern and a random read/write pattern); and in response to a write latency for one of the reserve head nodes exceeding a write latency threshold: designate an additional head node of the plurality of head nodes as a replacement head node for the head node with the write latency that exceeds the write latency threshold (Lv, [0081], If the I/O latency in the hard disk performance information exceeds a predetermined threshold, it may be determined that the hard disk should be replaced); and initiate a re-mirroring operation to re-mirror volume partition data to the replacement head node (Moulton, [0078]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Lv to include a determining unit 502 in the control node (in Park) to analyze I/O metrics and replace a head node with another head node if it is determined that I/O latency on the head node exceeds a threshold.  A person of .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulton et al. (US 2001/0044879), hereinafter Moulton in view of Sundararajan et al. (US 2016/0062685), hereinafter Sundararajan, and further in view of Slik et al. (US 2016/0239384), hereinafter Slik.
Regarding claim 6, Moulton teaches a data storage system, comprising: 
a head node (Moulton, [0044], RAIN elements 215) of the data storage system; 
wherein, based, at least in part, on receiving a write request for a volume partition (Moulton, [0076], SAM processes 601 are implemented in each of the RAIN elements 215 … Any and all nodes 215 that implement instances 601 of the SAM processes may be configured to receive requests 715), the head node, when acting as a primary head node of the data storage system for the volume partition, is configured to: 
write data included in the write request to a storage of the head node (Moulton, [0078], In operation, every data write operation is executed to the primary node and all mirror nodes); and 
cause the data included with the write request to be replicated from the head node to a set of two or more other head nodes of the data storage system, wherein the two or more other head nodes are acting as reserve head nodes (Moulton, [0078], mirror nodes; Fig. 2) for the volume partition;  
wherein the head node, when acting as the primary head node of the data storage system for the volume partition, is further configured to: 
cause respective parts of the data stored in the storage of the head node for the volume partition to be erasure encoded and stored in a plurality of respective mass storage devices of the data storage system.  
Moulton teaches executing write requests on both the primary node and mirror nodes, nevertheless, Moulton does not explicitly teach the primary node causes the write data included with the write request to be replicated, as claimed. Moulton also does not explicitly teach wherein the head node, when acting as the primary head node of the data storage system for the volume partition, is further configured to: cause respective parts of the data stored in the storage of the head node for the volume partition to be erasure encoded and stored in a plurality of respective mass storage devices of the data storage system, as claimed.
However, Moulton in view of Sundararajan teaches the head node, when acting as a primary head node of the data storage system for the volume partition, is configured to: cause the data included with the write request to be replicated from the head node to a set of two or more other head nodes of the data storage system (Sundararajan, [0036], The primary storage node 302 receives a primary write request 330; [0037], after the protocol translation, the change propagator 312 replicates the primary write request to create a secondary write request for sync replication (338). The secondary write request is created and transmitted to the secondary storage 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moulton to incorporate teachings of Sundararajan to have a primary node create secondary write requests by replicating primary requests received and transmit the secondary write requests to secondary nodes. A person of ordinary skill in the art would have been motivated to combine the teachings of Moulton with Sundararajan because it improves data reliability and availability of the system disclosed in Moulton by ensuring the order that the secondary write requests are received by a secondary storage node is the order in secondary write requests are executed to update the secondary write data (Sundararajan, [0038]).
 The combination of Moulton does not explicitly teach wherein the head node, when acting as the primary head node of the data storage system for the volume partition, is further configured to: cause respective parts of the data stored in the storage of the head node for the volume partition to be erasure encoded and stored in a plurality of respective mass storage devices of the data storage system, as claimed.
However, the combination of Moulton in view of Slik teaches wherein the head node, when acting as the primary head node of the data storage system for the volume partition, is further configured to: cause respective parts of the data stored in the storage of the head node for the volume partition to be erasure encoded and stored in a plurality of respective mass storage devices of the data storage system (Slik, [0015], wide spreading is implemented by a front-end storage 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Slik to erasure encode the write data received from a primary head node and store the erasure encoded data segments into storage disks (307 in Moulton). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Slik because it improves data reliability and availability of the system disclosed in the combination of Moulton by providing erasure coding protection to stored data while providing the optimal layout of encoded segments to meet service level objectives to maximize storage resiliency (Slik, [0005], [0036]).  

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, and Slik as applied to claim 6 above, and further in view of Zadka et al. (US 2016/0182399), hereinafter Zadka and Wu (US 2014/0304469), hereinafter Wu.
Regarding claim 7, the combination of Moulton teaches all the features with respect to claim 6 as outlined above. The combination of Moulton does not explicitly teach the data storage system of claim 6, wherein for another volume partition stored in the data storage system, the head node is configured to: receive an indication that the head node has been designated as a replacement reserve head node for the other volume partition; and replicate data stored in a storage of a remaining primary head node for the other volume partition to the storage of the head node, as claimed.
However, the combination of Moulton in view of Zadka teaches the data storage system of claim 6, wherein for another volume partition stored in the data storage system, the head node is configured to: receive an indication that the head node has been designated as a replacement reserve head node for the other volume partition (Zadka, [0028], [0029]); and replicate data stored in a storage of a remaining primary head node for the other volume partition to the storage of the head node. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Zadka by moving a specified number of head nodes from one volume partition to another volume partition as reserve head nodes. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Zadka because it improves efficiency of the system 
The combination of Moulton does not explicitly teach replicate data stored in a storage of a remaining primary head node for the other volume partition to the storage of the head node, as claimed.
However, the combination of Moulton in view of Wu teaches replicate data stored in a storage of a remaining primary head node for the other volume partition to the storage of the head node (Wu, [0033]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Wu to synchronize a primary storage node with a secondary storage node. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Wu because it improves efficiency and accuracy of the data stored in the system disclosed in the combination of Moulton by providing a m-way mirroring disk array to preserve data redundancy (Wu, [0010]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, and Slik as applied to claim 6 above, and further in view of Park et al. (US 8,612,701), hereinafter Park and Lv et al. (US 2015/0277797), hereinafter Lv.
Regarding claim 8, the combination of Moulton teaches all the features with respect to claim 6 as outlined above. The combination of Moulton does not explicitly 
However, the combination of Moulton in view of However, Moulton in view of Park teaches the data storage system of claim 6, wherein the head node is configured to implement, at least in part, a control plane for the data storage system (Park, Col.4, lines 48-59, a primary node is identified and/or established by the control node 108).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Park to include a control node for a storage system and identify/establish the primary head node and reserve head nodes (in Moulton) by using the control node. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Park because it improves efficiency of the system disclosed in the combination of Moulton by providing a control node to communicates with a plurality of nodes and facilitate data processing and storage (Park, Col.2, lines 35-45; Col.3, lines 21-33).

However, the combination of Moulton in view of Lv teaches wherein the control plane is configured to: measure write latencies with respect to the two or more other head nodes acting as reserve head nodes for the volume partition (Lv, [0086], a determining unit 502 for determining the health condition of the hard disk; [0087], the hard disk performance information includes at least one of: average I/O latency, I/O through put, an average I/O size and a proportion of an I/O pattern, wherein the I/O pattern includes a sequential read/write pattern and a random read/write pattern); and in response to a write latency for one of the reserve head nodes exceeding a write latency threshold: designate an additional head node of the data storage system as a replacement head node for the head node with the write latency that exceeds the write latency threshold (Lv, [0081], If the I/O latency in the hard disk performance information exceeds a predetermined threshold, it may be determined that the hard disk should be replaced); and initiate a re-mirroring operation to re-mirror volume partition data to the replacement head node (Moulton, [0078]).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, and Slik as applied to claim 6 above, and further in view of Park et al. (US 8,612,701), hereinafter Park and Ngai et al. (US 2013/0311539), hereinafter Ngai.
Regarding claim 9, the combination of Moulton teaches all the features with respect to claim 6 as outlined above. The combination of Moulton does not explicitly teach the data storage system of claim 6, wherein the head node is configured to implement, at least in part, a control plane for the data storage system, wherein the control plane is configured to: receive in indication of one or more durability requirements for the volume partition from a client of the data storage service; and adjust a number of reserve head nodes included in the set of two or more reserve head nodes to which write data is replicated, as claimed.
the data storage system of claim 6, wherein the head node is configured to implement, at least in part, a control plane for the data storage system (Park, Col.4, lines 48-59, a primary node is identified and/or established by the control node 108).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Park to include a control node for a storage system and identify/establish the primary head node and reserve head nodes (in Moulton) by using the control node. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Park because it improves efficiency of the system disclosed in the combination of Moulton by providing a control node to communicates with a plurality of nodes and facilitate data processing and storage (Park, Col.2, lines 35-45; Col.3, lines 21-33).
The combination of Moulton does not explicitly teach wherein the control plane is configured to: receive in indication of one or more durability requirements for the volume partition from a client of the data storage service; and adjust a number of reserve head nodes included in the set of two or more reserve head nodes to which write data is replicated, as claimed.
However, the combination of Moulton in view of Ngai teaches wherein the control plane is configured to: receive in indication of one or more durability requirements for the volume partition from a client of the data storage service (Ngai, [0016]); and adjust a number of reserve head nodes included in the set of two or more reserve head nodes to which write data is replicated (Ngai, [0050], the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Ngai to receive reliability constraints and increase or decrease the size of a storage device group based on the defined reliability. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Ngai because it enables the system disclosed in the combination of Moulton to meet defined constraints in a distributed system (Ngai, [0018], [0050]).  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, Slik, Park, and Ngai as applied to claim 9 above, and further in view of Arslan et al. (US 2017/0033806), hereinafter Arslan.
Regarding claim 10, the combination of Moulton teaches all the features with respect to claim 9 as outlined above. The combination of Moulton does not explicitly teach the data storage system of claim 9, wherein in response to receiving the indication of the one or more durability requirements for the volume, the control plane is also configured to: adjust the erasure encoding such that the number of parts of the data stored in the storage of the head node is stored on more or fewer of the mass 
However, the combination of Moulton in view of Arslan teaches the data storage system of claim 9, wherein in response to receiving the indication of the one or more durability requirements for the volume, the control plane is also configured to: adjust the erasure encoding such that the number of parts of the data stored in the storage of the head node is stored on more or fewer of the mass storage devices of the data storage system, based, at least in part, on the one or more durability requirements for the volume partition received from the client (Arslan, [0034], [0002], Reed Solomon (RS) codes are optimal erasure codes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Arslan to adjust number of erasure encoding redundant blocks in order to meet a data durability goal. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Arslan because it improves data durability of the system disclosed in the combination of Moulton by adjusting number of erasure encoding redundant blocks (Arslan, [0034]).
Regarding claim 11, the combination of Moulton teaches all the features with respect to claim 1 as outlined above. The combination of Moulton further teaches the data storage system of claim 10, wherein the head node is configured to store another volume partition with a lower durability requirement than the volume partition, wherein for the other volume partition, the head node is configured to: write data included in a write request for the other volume partition to a storage of the head node; and cause the data included with the write request for the other volume partition to be replicated from the head node to a set of head nodes comprising fewer head nodes than the set of two or more head nodes to which the data for the volume partition is replicated (Arslan, [0034], [0040]).
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Arslan to adjust number of erasure encoding redundant blocks in order to meet a data durability goal. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Arslan because it improves data durability of the system disclosed in the combination of Moulton by adjusting number of erasure encoding redundant blocks (Arslan, [0034]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, and Slik as applied to claim 6 above, and further in view of Gleyzer et al. (US 2016/0092263), hereinafter Gleyzer.
Regarding claim 12, the combination of Moulton teaches all the features with respect to claim 6 as outlined above. The combination of Moulton does not explicitly teach the data storage system of claim 6, wherein the head node is further configured to: receive an indication from a failure detection agent of the data storage system that another head node of the data storage system has failed; identify volume partitions stored on the head node for which primary or reserve replicas are stored on the other head node that has failed; and automatically initiate re-mirroring of replicas for the identified volume partitions from the head node to replacement reserve replicas on 
However, the combination of Moulton in view of Gleyzer teaches the data storage system of claim 6, wherein the head node is further configured to: receive an indication from a failure detection agent of the data storage system that another head node of the data storage system has failed; identify volume partitions stored on the head node for which primary or reserve replicas are stored on the other head node that has failed; and automatically initiate re-mirroring of replicas for the identified volume partitions from the head node to replacement reserve replicas on respective ones of a plurality of other head nodes of the data storage system (Gleyzer, [0036]; Moulton, [0078]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Gleyzer to determine a volume partition on a failed node, promote a secondary node to primary, and start mirroring write data once a new primary-secondary relationship has been established. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Gleyzer because it improves performance of the system disclosed in the combination of Moulton by providing a distributed data grid which solves data operations latency problems and enables applications to scale linearly and dynamically for predictable cost and improved resource utilization (Gleyzer, [0043]).

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, and Slik as applied to claim 6 above, and further in view of Osaki et al. (US 2008/0072000), hereinafter Osaki and Park et al. (US 8,612,701), hereinafter Park.
Regarding claim 13, the combination of Moulton teaches all the features with respect to claim 6 as outlined above. The combination of Moulton does not explicitly teach the data storage system of claim 6, wherein the head node of the data storage system is configured to: receive authorization information from a control plane of the data storage system to act as the primary head node for the volume partition; and include the authorization information with the data to be replicated from the head node to the two or more other head nodes acting as reserve head nodes for the volume partition, wherein the authorization information from the control plane comprises an increasing sequence number that is greater than sequence numbers included in previously issued authorization information, as claimed.
However, the  combination of Moulton in view of Osaki teaches the data storage system of claim 6, wherein the head node of the data storage system is configured to: receive authorization information from a control plane of the data storage system to act as the primary head node for the volume partition (Osaki, [0072], adds sequence numbers to each of the write operations to virtual volume 110, and these sequence numbers are forwarded with their corresponding write operation to primary volume 123); and include the authorization information with the data to be replicated from the head node to the two or more other head nodes acting as reserve head nodes for the volume partition (Osaki, [0072],  As storage system 121  wherein the authorization information from the control plane comprises an increasing sequence number that is greater than sequence numbers included in previously issued authorization information (Osaki, [0083], The latest sequence number means all of the records with sequence numbers equal to or less than this number have been copied to the secondary volume).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Osaki to send write request including a sequence number to a primary storage node and the write request is forwarded to secondary storage nodes to be replicated. The sequence number is incremented every time when it is generated. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Osaki because it improves reliability of the system disclosed in the combination of Moulton by using sequence number to maintain data consistency (Osaki, [0044]). 
The combination of Moulton does not explicitly teach receive authorization information from a control plane of the data storage system, as claimed. 
However, the combination of Moulton in view Park teaches receive authorization information from a control plane of the data storage system (Park, Col.4, lines 48-59, a primary node is identified and/or established by the control node 108).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, and Slik as applied to claim 6 above, and further in view of Venkataramanappa et al. (US 2018/0096066), hereinafter Venkataramanappa and Osaki et al. (US 2008/0072000), hereinafter Osaki.
Regarding claim 14, the combination of Moulton teaches all the features with respect to claim 6 as outlined above. The combination of Moulton does not explicitly teach the data storage system of claim 6, wherein for another volume partition for which the head node is acting as a reserve head node, the head node is configured to:  receive data to be replicated to the head node from another head node acting as a primary head node for the other volume partition, wherein the head node receives authorization information from the other head node with the data to be replicated; write the data to be replicated to a storage of the head node if the authorization information has not been superseded by a sequence number previously received by the head node; 
However, the combination of Moulton in view of Venkataramanappa teaches the data storage system of claim 6, wherein for another volume partition for which the head node is acting as a reserve head node (Venkataramanappa, [0165], A forwarder acts as a secondary of the primary AG, and a primary of the secondary AG; [0133], availability group (AG)), the head node is configured to:  receive data to be replicated to the head node from another head node acting as a primary head node for the other volume partition (Venkataramanappa, [0165], A forwarder (e.g., the forwarder 120 shown in FIG. 1) … can accept a replication stream from a primary node; Moulton, [0078]), wherein the head node receives authorization information from the other head node with the data to be replicated; write the data to be replicated to a storage of the head node if the authorization information has not been superseded by a sequence number previously received by the head node; and decline to write the data to be replicated to the storage of the head node if the authorization information has been superseded by a sequence number previously received by the head node.
The combination of Moulton does not explicitly teach wherein the head node receives authorization information from the other head node with the data to be replicated; write the data to be replicated to a storage of the head node if the authorization information has not been superseded by a sequence number previously received by the head node; and decline to write the data to be replicated to the storage 
However, the combination of Moulton in view of Osaki teaches wherein the head node receives authorization information from the other head node with the data to be replicated; write the data to be replicated to a storage of the head node if the authorization information has not been superseded by a sequence number previously received by the head node; and decline to write the data to be replicated to the storage of the head node if the authorization information has been superseded by a sequence number previously received by the head node (Osaki, [0072]; [0093], [0095]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Osaki to send write request including a sequence number to a primary storage node and the write request is forwarded to secondary storage nodes to be replicated if the current sequence number is greater than the previous sequence number recorded. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Osaki because it improves reliability of the system disclosed in the combination of Moulton by using sequence number to maintain data consistency (Osaki, [0044]). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, Slik, Venkataramanappa, and Osaki as applied to claim 14 above, and further in view of Park et al. (US 8,612,701), hereinafter Park.
Regarding claim 15, the combination of Moulton teaches all the features with respect to claim 14 as outlined above. The combination of Moulton further teaches the data storage system of claim 14, wherein the head node is configured to implement, at least in part, a control plane for the data storage system, wherein the control plane is configured to: issue new authorization information upon a change in membership of head nodes acting as the primary head node for the volume partition or acting as the reserve head nodes for the volume partition (Osaki, [0091]-[0094]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Osaki to send write request including a sequence number to a primary storage node and the write request is forwarded to secondary storage nodes to be replicated. The sequence number is incremented every time when it is generated. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Osaki because it improves reliability of the system disclosed in the combination of Moulton by using sequence number to maintain data consistency (Osaki, [0044]). 
The combination of Moulton does not explicitly teach wherein the head node is configured to implement, at least in part, a control plane for the data storage system and the control plane is configured to perform the issuing new authorization information, as claimed.
However, the combination of Moulton in view of Park teaches wherein the head node is configured to implement, at least in part, a control plane for the data storage system, wherein the control plane is configured to (Park, Col.4, lines 48-: issue new authorization information upon a change in membership of head nodes acting as the primary head node for the volume partition or acting as the reserve head nodes for the volume partition (Osaki, [0091]-[0094]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Park to include a control node for a storage system and issuing a new sequence number within a write request to a newly promoted primary node by using the control node. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Park because it improves efficiency of the system disclosed in the combination of Moulton by providing a control node to communicates with a plurality of nodes and facilitate data processing and storage (Park, Col.2, lines 35-45; Col.3, lines 21-33).

Claim 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulton et al. (US 2001/0044879), hereinafter Moulton in view of Sundararajan et al (US 2016/0062685), hereinafter Sundararajan, and further in view of Slik et al. (US 2016/0239384), hereinafter Slik.
Regarding claim 16, Moulton teaches a method, comprising: 
receiving a write request for a volume partition, by a head node of a data storage system acting as a primary head node for the volume partition (Moulton, [0076], SAM processes 601 are implemented in each of the RAIN elements 215 … Any ; 
writing, by the head node, data included in the write request to a storage of the head node (Moulton, [0078], In operation, every data write operation is executed to the primary node and all mirror nodes); 
causing, by the head node, the data included with the write request to be replicated from the head node to a set of two or more other head nodes of the data storage system acting as reserve head nodes for the volume partition (Moulton, [0078], In operation, every data write operation is executed to the primary node and all mirror nodes; Fig.2); 
receiving, by the head node, a plurality of additional write requests for the volume partition and performing, for the additional write requests, said writing data included in the additional write requests to the storage of the head node and said causing data included in the additional write requests to be replicated to the set of two or more head nodes (Moulton, [0078], In operation, every data write operation is executed to the primary node and all mirror nodes;); and 
causing respective parts of the data included in the write request and the additional write requests that is stored in the storage of the head node to be erasure encoded and stored in a plurality of mass storage devices of the data storage system.  
Moulton teaches executing write requests on both the primary node and mirror nodes, nevertheless, Moulton does not explicitly teach the primary node causes the write data included with a write request to be replicated, as claimed. Moulton also does not explicitly teach causing respective parts of the data included in the write request and the additional write requests that is stored in the storage of the head node to be erasure encoded and stored in a plurality of mass storage devices of the data storage system, as claimed.
However, the combination of Moulton in view of Sundararajan or Aslam teaches the head node, when acting as a primary head node of the data storage system for the volume partition, is configured to cause the data included with the write request to be replicated from the head node to a set of two or more other head nodes of the data storage system (Sundararajan, [0036], The primary storage node 302 receives a primary write request 330; [0037], after the protocol translation, the change propagator 312 replicates the primary write request to create a secondary write request for sync replication (338). The secondary write request is created and transmitted to the secondary storage node 304, where a copy of the primary data 307 has been replicated as secondary data 309 that is stored in the secondary storage 308; Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moulton to incorporate teachings of Sundararajan to have a primary node create secondary write requests by replicating primary requests received and transmit the secondary write requests to secondary nodes. A person of ordinary skill in the art would have been motivated to combine the teachings of Moulton with Sundararajan because it improves data reliability and availability of the system disclosed in Moulton by ensuring the order that the secondary write requests are received by a secondary storage node is the order in 
 The combination of Moulton does not explicitly teach wherein the head node, when acting as the primary head node of the data storage system for the volume partition, is further configured to: cause respective parts of the data stored in the storage of the head node for the volume partition to be erasure encoded and stored in a plurality of respective mass storage devices of the data storage system, as claimed.
However, the combination of Moulton in view of Slik teaches causing respective parts of the data included in the write request and the additional write requests that is stored in the storage of the head node to be erasure encoded and stored in a plurality of mass storage devices of the data storage system (Slik, [0015], wide spreading is implemented by a front-end storage node that processes client I/O requests, such as may be received from a primary storage node. Wide spreading erasure coding includes generating multiple redundant portions of a data object by encoding the data object using a rateless erasure code; [0020], Primary server 104 may be a source storage server that is generally accessed by user clients such as user client 102 to access stored data during runtime operations. Backup server 106 may a backup storage server to which the “active” data on primary storage server 104 is copied to for runtime backup purposes, such as in the event of interruption of the operations of primary server 104; [0021], Front-end node 108 may be configured as the front-end, client facing interface for receiving and processing a variety of data storage requests from any one or more of primary and backup storage servers 104 and 106; [0044]; [0045]);

Regarding claim 19, the combination of Moulton teaches all the features with respect to claim 16 as outlined above. The combination of Moulton further teaches the method of claim 16, wherein causing the respective parts of the data to be erasure encoded comprises: generating striped columns of the data stored in the head node acting as the primary head node for the volume partition (Moulton, [0081], data is striped Fig.7D); and generating parity columns of the data stored in the head node acting as the primary head node for the volume partition (Moulton, Fig.7D, see column 5), wherein the striped columns and parity columns comprise fewer copies of the data for the volume partition than are stored in the head node acting as the primary head node for the volume partition and the set of two or more head nodes acting as the reserve head nodes for the volume partition (Slik, [0045], the source object data is divided into multiple source data segments. In the depicted aspect, buffer 320 includes four source data ranges, D0, D1, D2, and D3, into which the object data is inserted … Each of source/parity data pairs D0:P0, D1:P1, .  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, and Slik as applied to claim 16 above, and further in view of Lv et al. (US 2015/0277797), hereinafter Lv and Yifrach et al. (US 2016/0371222), hereinafter Yifrach.
Regarding claim 17, the combination of Moulton teaches all the features with respect to claim 16 as outlined above. The combination of Moulton does not teach the method of claim 16, comprising: measuring write latencies of the set of two or more head nodes acting as the reserve head nodes for the volume partition; and in response to a write latency for one of the set of two or more head nodes exceeding a first write latency threshold: reducing a membership of the reserve head nodes required to acknowledge replication of write data to the head node acting as the primary head node before acknowledging the write request to a client of the data storage system.
However, the combination of Moulton in view of Lv teaches the method of claim 16, comprising: measuring write latencies of the set of two or more head nodes acting as the reserve head nodes for the volume partition (Lv, [0086], a determining unit 502 for determining the health condition of the hard disk; [0087], the hard disk performance information includes at least one of: average I/O latency, I/O through put, an average I/O size and a proportion of an I/O pattern, wherein the I/O pattern includes a sequential read/write pattern and a random read/write pattern); and  in response to a write latency for one of the set of two or more head nodes exceeding a first write latency threshold (Lv, [0081], If the I/O latency in the hard disk performance information exceeds a predetermined threshold): reducing a membership of the reserve head nodes required to acknowledge replication of write data to the head node acting as the primary head node before acknowledging the write request to a client of the data storage system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Lv to include a determining unit 502 in the control node (in Park) to analyze I/O metrics and replace a head node with another head node if it is determined that I/O latency on the head node exceeds a threshold.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Lv because it improves performance of the system disclosed in the combination of Moulton by ensuring I/O latency of each storage node does not exceed a predetermined threshold (Lv, [0081]).
The combination of Moulton does not explicitly teach in response to a write latency for one of the set of two or more head nodes exceeding a first write latency threshold: reducing a membership of the reserve head nodes required to acknowledge 
However, the combination of Moulton in view of Yifrach teaches in response to a write latency for one of the set of two or more head nodes exceeding a first write latency threshold: reducing a membership of the reserve head nodes required to acknowledge replication of write data to the head node acting as the primary head node before acknowledging the write request to a client of the data storage system (Lv, [0081], If the I/O latency in the hard disk performance information exceeds a predetermined threshold; Yifrach, [0029], eliminate these messages, thus reducing message traffic … Such reduction in the message traffic on the PCIe bus 220 may reduce latency in general).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Yifrach to eliminate specific messages transfers in order to reduce latency.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Yifrach because it improves performance of the system disclosed in the combination of Moulton by reducing message traffic to reduce storage system latency (Yifrach, [0029]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, and Slik as applied to claim 16 above, and further in view of Lv et al. (US 2015/0277797), hereinafter Lv.
Regarding claim 18, the combination of Moulton teaches all the features with respect to claim 16 as outlined above. The combination of Moulton does not explicitly teach the method of claim 16, comprising: in response to a write latency for the one of the set of two or more head nodes exceeding a second write latency threshold or a time threshold in a reduce membership state: designating an additional head node of the data storage system as a replacement reserve head node for the volume partition; and initiating a re-mirroring operation to re-mirror volume partition data to the replacement reserve head node, as claimed.
However, the combination of Moulton in view of Lv teaches the method of claim 16, comprising: in response to a write latency for the one of the set of two or more head nodes exceeding a second write latency threshold or a time threshold in a reduce membership state (Lv, [0086], a determining unit 502 for determining the health condition of the hard disk; [0087], the hard disk performance information includes at least one of: average I/O latency, I/O through put, an average I/O size and a proportion of an I/O pattern, wherein the I/O pattern includes a sequential read/write pattern and a random read/write pattern): designating an additional head node of the data storage system as a replacement reserve head node for the volume partition (Lv, [0081], If the I/O latency in the hard disk performance information exceeds a predetermined threshold, it may be determined that the hard disk should be replaced); and initiating a re-mirroring operation to re-mirror volume partition data to the replacement reserve head node (Moulton, [0078]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, and Slik as applied to claim 16 above, and further in view of Zadka et al. (US 2016/0182399), hereinafter Zadka and Wu (US 2014/0304469), hereinafter Wu.
Regarding claim 20, the combination of Moulton teaches all the features with respect to claim 19 as outlined above. The combination of Moulton does not explicitly teach the method of claim 19, further comprising: receiving, by the head node acting as the primary head node for the volume partition, an indication that the head node has been designated as a replacement reserve head node for another volume partition; and replicating data stored in a storage of a remaining primary head node for the other 30volume partition to the storage of the head node, as claimed.
However, the combination of Moulton in view of Zadka teaches the method of claim 19, further comprising: receiving, by the head node acting as the primary head node for the volume partition, an indication that the head node has been designated as a replacement reserve head node for another volume partition and replicating data stored in a storage of a remaining primary head node for the other volume partition to the storage of the head node.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Zadka by moving a specified number of head nodes from one volume partition to another volume partition as reserve head nodes. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Zadka because it improves efficiency of the system disclosed in the combination of Moulton by balancing workload in resource utilization in a distributed system (Zadka, [0004], [0016]). 
The combination of Moulton does not explicitly teach replicating data stored in a storage of a remaining primary head node for the other volume partition to the storage of the head node, as claimed.
However, the combination of Moulton in view of Wu teaches replicating data stored in a storage of a remaining primary head node for the other volume partition to the storage of the head node (Wu, [0033]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton to incorporate teachings of Wu to synchronize a primary storage node with a secondary storage node. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Moulton with Wu because it improves reliability of the data stored in the system disclosed in the combination of Moulton by providing a m-way mirroring disk array to preserve data redundancy (Wu, [0010]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moulton, Sundararajan, and Slik as applied to claim 16 above, and further in view of Ngai et al. (US 2013/0311539), hereinafter Ngai.
Regarding claim 21, the combination of Moulton teaches all the features with respect to claim 16 as outlined above. The combination of Moulton does not explicitly teach the method of claim 16, further comprising: receiving an indication of one or more durability requirements for the volume partition from a client of the data storage system; and adjusting a number of reserve head nodes included in the set of two or more 5reserve head nodes to which write data is replicated based at least in part on the received one or more durability requirements for the volume partition, as claimed.
However, the combination of Moulton in view of Ngai teaches receiving an indication of one or more durability requirements for the volume partition from a client of the data storage system (Ngai, [0016]); and adjusting a number of reserve head nodes included in the set of two or more reserve head nodes to which write data is replicated based at least in part on the received one or more durability requirements for the volume partition (Ngai, [0050], the distribution constraint specified in the request received in operation 610 may specify that the second group is to be increased in size from two devices to three devices (e.g., in response to an increase in usage of the application or a real or perceived decrease in reliability or confidence in the devices 120); [0051]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moulton .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136